PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Martin, William, John
Application No. 16/278,712
Filed: February 18, 2019
For: Method of Enhancing the Alternative Cellular Energy Pathway in Humans and Animals Using Wearable Items That Contain KELEA Activated Water
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition filed April 14, 2021, in the above-identified application.

The petition is DISMISSED WITHOUT PREJUDICE.

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office (USPTO) require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent.  In this instance, the fee required by law is $525.  

The Office acknowledges the $500 submitted with the present petition; nevertheless, effective October 02, 2020, the USPTO fees has increased and the required fee is now $525.  As a result, petitioner has a balance of $25 that is due to satisfy the required petition to revive fee.  For this reason, the petition in the above-identified application is considered as not being accompanied by payment of the required fee.  Accordingly, no consideration on the merits can be given to the petition until the required fee is received.

Petitioner is reminded that a grantable petition under 37 CFR 1.137(a) must be accompanied by:  

(1) the required reply, unless previously filed; 
(2) the petition fee as set forth in 37 CFR 1.17(m); and 
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.



Email: innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail:Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450


In addition, for petitioner convenience the following link is also available to assist petitioner in preparing a proper response to the outstanding Office action: 
https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 






/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).